In an action, inter alia, for the payment of overdue no-fault insurance claims, (1) the defendant appeals, as limited by its brief, from so much of a decision of the Supreme Court, Nassau County (McCarthy, J.), dated July 30, 1993, as awarded the plaintiffs attorney’s fees of $850, (2) the plaintiffs Nyack Hospital and Joseph Henig, P. C., appeal, as limited by their notice of appeal and brief, from so much of a judgment of the same court, entered November 22, 1993, as awarded them interest from the date of the commencement of the action and attorney’s fees of only $850, and (3) the defendant cross-appeals, as limited by its brief, from so much of the judgment as awarded the plaintiffs’ attorney’s fees of $850. The notice of appeal of the plaintiffs Nyack Hospital and Joseph Henig, P. C., from the decision dated July 30, 1993, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the appeal from the decision is dismissed since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is reversed insofar as appealed and cross-appealed from, on the law, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance with Hempstead Gen. Hosp. v Insurance Co. (208 AD2d 501 [decided herewith]); and it is further,
*511Ordered that the plaintiffs Nyack Hospital and Joseph Henig, P. C., are awarded one bill of costs. Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.